Citation Nr: 0811015	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-26 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
chronic upper extremity disability, left arm and left 
shoulder.

2.  Entitlement to service connection for a chronic upper 
extremity disability, left arm and left shoulder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from November 1955 to 
September 1957.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2004 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Atlanta, 
Georgia, that denied reopening of the claim.  A RO Decision 
Review Officer determined new and material evidence was 
submitted, reopened the claim but denied it on the merits.

The veteran indicated on his July 2005 Substantive Appeal (VA 
Form 9) that he desired a Board hearing at the Board's 
Central Offices in Washington, DC.  An undated Board letter 
asked him to clarify whether he still desired a Board 
hearing, but it was returned by the U.S. Postal Service due 
to the post office box to which it was addressed having been 
closed.  No forwarding address was provided by the Postal 
Service.  The Board notes that its administrative offices did 
not use the veteran's mailing address as shown on the August 
2005 Appointment of Individual As Claimant's Representative 
(VA Form 21-22a), nor was a copy of the Clarification Letter 
mailed to the veteran's attorney.  Nonetheless, in light of 
the Board's action below, further attempts to contact the 
veteran regarding his request for a hearing are not 
necessary, as the immediate benefit sought is allowed below.

The Board has received additional evidence from the veteran, 
for which he waived initial RO review and consideration.  In 
light of the veteran's waiver, the Board may properly 
consider the evidence in this decision.  38 C.F.R. § 1304 
(2007).

In the decision below, the Board reopens the claim for 
service connection for a chronic upper extremity disability, 
left arm and left shoulder, on the basis of new and material 
evidence.  The Board will then remand the claim to the RO via 
the Appeals Management Center (AMC) for further development 
and readjudication on the merits, i.e., on a de novo basis.



FINDINGS OF FACT

1.  A July 1986 rating decision denied service connection for 
pain in the left shoulder and arm.  It was held that the 
pathology had pre-existed his entry into service and was not 
aggravated by his service.  He was notified of this decision.  
In the absence of an appeal, this decision is final.

2.  The evidence received since the July 1986 rating 
decision, by itself, or when considered with the previous 
evidence of record, does relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for a left upper extremity disorder and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

The July 1986 rating decision is final.  New and material 
evidence sufficient to reopen a previously denied claim for 
service connection for a left upper extremity disorder has 
been received.  38 U.S.C.A. §§ 5103, 5103A(d)(2)(f), 5108, 
7105 (West 2002 and Supp. 2007); 38 C.F.R. § 3.156(a), 3.159 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fact the Board reopens the veteran's claim 
below, it would serve no useful purpose to discuss compliance 
with the VCAA at this stage of the proceedings.

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Further, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  If a pre- existing disorder is 
"noted" on entering service, the veteran has the burden of 
showing an increase in disability during service.  If the 
veteran meets that burden and shows that an increase in 
disability occurred, the burden then shifts to the government 
to show that any increase was due to the natural progress of 
the disease.  Wagner, 370 F.3d at 1096.

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of the evidence of record pertinent to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  Also, 
intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).

Original Adjudication

The August 1955 Report Of Medical Examination For Pre-
Induction notes the veteran's upper extremities were assessed 
as abnormal.  Specifically, he complained of an injury to 
both shoulders five years earlier.  The examiner noted that 
physical examination revealed no limitation of motion or 
crepitation and that function was good.  August 1955 X-rays 
were interpreted as having shown no abnormality of either 
shoulder joint or sterno-clavicular articulation.  The 
impression was that the joints were normal.  He was accepted 
for active service.

Service medical records note the veteran's presentation in 
December 1955 for upper respiratory complaints, for which he 
was admitted.  The examiner noted chronic sterno-clavicular 
separation by history, and that the veteran had experienced 
difficulties while on duty.  He was referred to the 
Orthopedic Clinic.  The January 1956 Consultation Sheet noted 
the veteran sustained an acromioclavicular joint separation 
in 1948, and that it was still sore.  The orthopedist noted 
the veteran told him he sustained the separation in 
Washington, DC, and that he had a letter from a doctor to 
prove it.  The orthopedist noted that examination of the 
shoulders was essentially negative.  There was full range of 
motion with some gross crepitation about the superior angle 
of the left shoulder.  X-rays of the day before were read as 
normal.  The diagnosis was voluntary crepitation of the left 
shoulder which, the examiner opined, would not interfere with 
the veteran's duties.

The September 1957 Report Of Medical Examination For Release 
From Active Duty noted no abnormalities, other than a scar on 
the right hand.  The upper extremities were assessed as 
normal, and the veteran was deemed physically fit for 
separation.

The veteran submitted his initial claim for left shoulder and 
left arm pain in May 1986.  He indicated on his formal 
application that he was treated for the pain while in active 
service, and he submitted a private doctor's statement in 
support of his claim.  A November 1955 report of Dr. Myers 
noted that he treated the veteran prior to his entry into 
active service for a separation of the clavicular junction, 
and that it had not shown improvement.  In light of that 
assessment, he opined that the veteran was not fit for 
military service.

A December 1955 report of Dr. Goodwyn noted that he treated 
the veteran in 1948 for an injury to his left clavicle and to 
a lesser extent, the left acromioclavicular joint.  He noted 
that the veteran's injury entailed stretching of the acromio-
sternal ligaments, with some subluxation of that joint.  Dr. 
Goodwyn noted the veteran had presented the day of his report 
for a recheck and X-ray due to pain and numbness of his left 
hand.  He noted that the X-ray of the left clavicle was 
negative for bone pathology, and that examination showed 
marked crepitation in the acromioclavicular joint, with the 
probability he was developing some mechanical arthritis.  Dr. 
Goodwyn advised against surgery and recommended the veteran 
take Pabalate tablets to eliminate the pain.

Also on file at the time of the earlier adjudication was a VA 
examination conducted in October 1962.  At that time no 
pertinent complaints were recorded and the joints were all 
noted to be normal on examination.

The July 1986 rating decision reviewed all of the above 
evidence and determined that the veteran's noted pre-existing 
left shoulder and arm disorder was not aggravated beyond 
normal progression during his active service.  A July 1986 RO 
letter notified the veteran of the decision and of his appeal 
rights.  The claims file contains nothing to indicate that 
the veteran did not receive the July 1986 decision letter, or 
any record that the U.S. Postal Service returned it to VA as 
undeliverable.  Neither is there any record of his having 
submitted a timely Notice of Disagreement  with that 
decision.  Thus, the July 1986 decision became final and 
binding on the veteran.

New and Material Evidence

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
"New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. § 
3.156.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996), 
wherein the Court Of Appeals For Veterans Claims (Court) held 
that the question of what constitutes new and material 
evidence requires referral only to the most recent final 
disallowance of a claim.  The evidence, even if new, must be 
material, in that it is evidence not previously of record 
that relates to an unestablished fact necessary to establish 
the claim, and which by itself or in connection with evidence 
previously assembled raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a); Prillaman v. 
Principi, 346 F.3d 1362 (Fed. Cir. 2003).  Moreover, if it is 
determined that new and material evidence has been submitted, 
the claim must be reopened and considered on the merits.  See 
generally Elkins v. West, 12 Vet. App. 209 (1999).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed for the purposes 
of reopening.  If the additional evidence presents a 
reasonable possibility that the claim could be allowed, the 
claim is accordingly reopened and the ultimate credibility or 
weight that is accorded such evidence is ascertained as a 
question of fact.  Id; Justus v. Principi, 3 Vet. App. 510 
(1992).


Analysis

As noted above, a Decision Review Officer determined the 
veteran had submitted new and material evidence and reopened 
the claim, as noted in the Statement of the Case, and 
adjudicated it on the merits.  Nonetheless, the Board has the 
jurisdictional responsibility to consider whether it was 
proper to reopen the claim.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed Cir. 2001).  Thus, the Board will determine 
whether new and material evidence has been received and, if 
so, consider entitlement to service connection on the merits.

The evidence added to the record since the July 1986 decision 
consists of the veteran's written submissions and the 
opinions from two physicians submitted by the veteran.  In a 
December 2004 report, one physician noted he/she reviewed 
records provided by the veteran, which include X-rays taken 
at the time of his induction.  The veteran told the doctor 
that he injured his left shoulder while in basic training and 
subsequently started to have increased shoulder pain.  More 
recent X-rays, noted the doctor, showed changes consistent 
with chronic rotator cuff tear.  The doctor noted that, while 
X-rays at induction showed a normal shoulder, X-rays taken 
during his active service began to show problems.  On that 
basis, the doctor opined it appeared the veteran's pre-
existing left shoulder injury was exacerbated during his 
military service.

A July 2005 report of Dr. Lippitt notes the veteran's history 
as told him by the veteran, and that the veteran injured his 
acromioclavicular joint in basic training.  He opined, with 
reasonable medical certainty, the reported 1955 injury was 
most likely the etiology of the veteran's current chronic 
rotator cuff tear secondary to degenerative changes in the 
distal acromion and the acromioclavicular joint.

The nexus opinions of these doctors do not merit any 
discussion at this stage of the proceedings, as they are 
presumed credible in determining the immediate issue.  
Suffice it to say the opinions constitute both new and 
material evidence, as they raise a reasonable possibility of 
establishing the claim.  38 C.F.R. § 3.156(a).  Thus, the 
benefit sought on appeal is allowed to that extent.

ORDER

New and material evidence has been received to reopen a claim 
for entitlement to service connection for a chronic upper 
extremity disability, left arm and left shoulder, and the 
petition to reopen the claim is granted.  The appeal is 
allowed only to that extent.


REMAND

The Decision Review Officer, after reopening the veteran's 
claim, determined that there was no underlying factual basis 
for the doctor's opinions and accorded them no substantive 
weight on the merits of the claim.  This determination was 
made without affording the veteran a VA examination.  There 
is no legal impediment to such an adjudicative determination 
on the merits, provided the claim is sufficiently developed.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for 
the duty to get an examination is rather low.   McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In light of the state of the service medical records, the 
opinions of the doctors, and the low threshold for an 
examination, however, the Board deems a VA examination is 
indicated, as appropriate medical authorities should examine 
the veteran and comment on the efficacy of the medical 
opinions of record.

It is noted that most recently appellant has contended that 
the pre-service injury involved the clavicle and the shoulder 
joint itself was first injured in service.  This matter 
should be addressed by the examiner.

Accordingly, the case is REMANDED for the following actions:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Additionally steps should be 
undertaken to ascertain if the appellant 
still wants a hearing, and if so, where.

2.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for his left shoulder 
and left arm disorder, to the extent not 
already provided.  After securing the 
necessary release, the RO should obtain any 
treatment records not already associated 
with the claims file, including any ongoing 
VA treatment records.

3.  After the above is complete, RO shall 
arrange an appropriate VA examination of 
the veteran, by a physician who has not 
previously examined him, to determine the 
etiology of the veteran's left upper 
extremity disorder.  The claims folder 
should be made available to the examiner 
for review as part of the examination.

a.  Initially the examiner should 
ascertain what the nature of the pre-
service disorder actually was, to include 
whether it involved the clavicle and/or 
the shoulder joint with subluxation.

b.  Is there evidence of shoulder 
pathology that more likely than not 
(greater than 50 percent chance) had its 
onset in service?

c.  Request the examiner to render an 
opinion as to whether there is at least a 
50-50 probability that any pre-service 
left upper extremity disorder increased 
in severity during his active service.  
If so, was any increase in severity due 
to the rigors of the veteran's active 
service or clearly and unmistakably due 
the natural progression of the pre-
existing stretching of the left acromio-
sternal ligaments and subluxation of that 
joint.  If the examiner determines that 
the veteran's pre-existing left upper 
extremity disorder did not increase in 
severity during his active service, is 
there is at least a 50-50 probability 
that any currently diagnosed left upper 
extremity disorder is otherwise related 
to his active service.

d.  The examiner should comment 
specifically on the opinions of the 
doctors on file and indicate agreement or 
disagreement with their opinions.  Any 
opinion should be fully explained and the 
rationale provided.

4.  After the development requested has been 
completed, the AMC/RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the RO must implement corrective 
procedures at once.

5.  Then the RO/AMC should readjudicate the 
veteran's claim in light of the additional 
evidence obtained.  If the claim is not 
granted to his satisfaction, send him and 
his representative a Supplemental Statement 
of the Case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


